Citation Nr: 1527698	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-32 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss and, if so, whether service connection may be granted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1957 to November 1957.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As discussed in further detail below, the Board is reopening the claim for service connection for hearing loss; however, as further development is needed prior to adjudication, this issue in addition to the claim for service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2006 rating decision, the RO denied service connection for bilateral hearing loss.
 
2.  Evidence added to the record since the August 2006 rating decision that is not cumulative or redundant of evidence then of record relates to an unestablished fact that is necessary to establish service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2.  New and material evidence having been submitted, the criteria for reopening a claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the RO denied the Veteran's claim for service connection for bilateral hearing loss in an August 2006 rating decision on the ground that the condition did not occur during, nor was it caused by, service.  The Veteran did not express disagreement with the August 2006 decision nor was additional evidence pertinent to his claim physically or constructively associated with the claims folder within one year of the August 2006 determination.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 2006 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  In April 2011, the Veteran submitted a claim to reopen his claim for service connection for bilateral hearing loss, which the RO denied in a January 2012 rating decision on the ground that there was no new and material evidence associated with the claims folder that warranted reopening.  However, in an August 2014 statement of the case, the RO reopened the claim, but denied it on the merits. 

The pertinent evidence of record in August 2006 includes the Veteran's service treatment records (STRs) and various correspondence.  Evidence submitted post- August 2006 includes an October 2011 statement from non-VA otolaryngologist Dr. William Hale who opined that the Veteran has high frequency hearing loss that is probably due to "guns in Navy."  As acknowledged previously, the Veteran's claim was denied in August 2006 because the evidence did not show that the Veteran has hearing loss that had its onset during service or was caused by service.  Thus, because Dr. Hale's statement relates to one of these unestablished facts, the Board finds that the Veteran's claim for service connection for bilateral hearing loss must be reopened.  To that extent, the appeal is granted.


ORDER

New and material evidence to reopen the claim for service connection for bilateral hearing loss has been presented; to this extent, the appeal is granted.


REMAND

In October 2011, the Veteran reported that Dr. William Hale has treated him for forty years with regard to his hearing.  Review of the evidence, however, shows that records of this treatment have not been associated with the claims file.  In light of the Veteran's October 2011 report, the Board finds records of his treatment by Dr. Hale are pertinent with regard to the Veteran's claims for service connection for hearing loss and tinnitus.  Thus, VA has a duty to make reasonable efforts to obtain these records on remand.  38 U.S.C.A. § 5103A(b) (West 2014).

In addition, in light of Dr. Hale's opinion that the Veteran has high frequency hearing loss that is "probably" attributable to in-service exposure to noise from guns, the Board finds that VA has a duty to provide an examination and obtain a medical opinion concerning the etiology of the claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide, or authorize VA to obtain, records of his relevant non-VA treatment.  Specifically, request records of the Veteran's treatment by Dr. William Hale.  All efforts to obtain this information and any negative responses to requests for information should be documented in the claims file.  Additionally, associate with the claims file any outstanding pertinent VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the likely etiology of his hearing loss and tinnitus.  The claims folder and any newly associated evidence must be made available to, and reviewed by, the examiner.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.

The examiner should elicit from the Veteran a history of hearing loss and tinnitus symptoms since during service.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not that any hearing loss had its onset in service or was otherwise caused by service.  In providing this opinion, the examiner should consider the Veteran's reports of exposure to loud noise during service and his lay report as to the onset of the disability.

Likewise, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's tinnitus had its onset in service or was otherwise caused by service, or whether tinnitus was caused by hearing loss or some other cause.  

The examiner should provide a clear rationale for all opinions expressed, which should reflect consideration of all the evidence of record, and reference supporting medical authority.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.
 
3.  Then, readjudicate the Veteran's claims for service connection for hearing loss and tinnitus.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


